Citation Nr: 1036323	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-36 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for sinusitis, to include 
as due to an undiagnosed illness.

3.  Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1990 to February 
1991 and February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and June 2006 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board is remanding these claims to obtain VA examinations 
that are adequate for adjudication purposes.  38 C.F.R. 
§ 3.159(c)(4); See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was afforded a VA general examination in February 
2006 and a VA respiratory examination in July 2006.  Both 
examination reports are inadequate.  The February 2006 VA 
examination report does not contain any opinion of etiology.  The 
July 2006 VA examination report includes a diagnosis of 
obstructive sleep apnea (OSA) and stated that it is less likely 
related to in-service sinusitis and rhinitis treatment.  However, 
the examiner did not provide any rationale for his opinion.  
Additionally, it has been asserted in a September 2010 written 
brief that his service-connected GERD has increased in severity.  
The Veteran must be afforded an updated VA examination to 
evaluate his present GERD symptoms.  

Additionally, for the claimed disabilities of a sleep disorder 
and sinusitis, the Veteran, through his representative, contends 
that these disabilities may be the manifestations of an 
undiagnosed illness.  38 C.F.R. § 3.317.  The record shows that 
the Veteran served in the Gulf War theatre of operations for 
almost a year during the period from February 2003 to April 2004.  
The Veteran must be afforded a VA examination to evaluate whether 
his claimed respiratory symptoms and sleep disorders are 
manifestations of an undiagnosed illness.  See id.


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice of the information 
and evidence needed to substantiate a service 
connection claim based upon undiagnosed 
illness under 38 C.F.R. § 3.317.  

2.  Contact an appropriately qualified 
healthcare provider to evaluate the claimed 
sleep disorder and sinusitis, both to include 
as due to an undiagnosed illness.  The claims 
file and a copy of this remand must be 
available to the examiner for review.  He or 
she is to interview the Veteran regarding the 
present symptoms of his claimed disabilities.  
A clinical examination with any necessary 
testing must be conducted.  The examiner must 
state the present diagnoses and consider 
whether the Veteran has symptoms that cannot 
be related to any known medical diagnosis.  
38 C.F.R. § 3.317.  

For any diagnosis relating to a sleep 
disorder and sinusitis, the examiner must 
express a medical opinion as to whether it is 
more or less likely that either disorder is 
related to active service.  The examiner must 
also consider whether the Veteran's symptoms 
are incapable of diagnosis and whether there 
is any objective indication or independently 
verifiable evidence of a chronic disability.  
See id.  

All opinions must be based upon review of the 
record, interview, and clinical examination.  
The examiner must include a scientific 
rationale for each opinion.  If an opinion 
cannot be made without resort to speculation, 
he or she must so state and further identify 
any missing information that would result in 
a non-speculative opinion.  

3.  Contact an appropriately qualified 
healthcare provider to evaluate the present 
severity of the Veteran's service connected 
GERD.  The claims file and a copy of this 
remand must be available to the examiner for 
review.  He or she is to interview the 
Veteran regarding the present GERD symptoms.  
A clinical examination with any necessary 
testing must be conducted.  The examiner must 
state all present GERD symptoms and determine 
whether they result in persistently recurrent 
epigastric distress; and/or whether it is 
productive of considerable impairment of 
health.  The examiner must provide a 
rationale for his or her determination(s).  

4.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claims on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


